   Case 1:19-cv-01456-DNH-DJS Document 28 Filed 01/27/21 Page 1 of 29




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF NEW YORK

PHILADELPHIA INDEMNITY INSURANCE
COMPANY A/S/O BALDWIN REAL ESTATE
CORP.                                    CIVIL ACTION

                Plaintiff,               NO. 1:19-cv-01456 (DNH-DJS)
         v.

KATHLEEN BURKE BARKER

                Defendant.

                         NOTICE OF CROSS-MOTION

CROSS-MOTION BY:                      de LUCA LEVINE
                                      Jeffrey M. Zielinski (Pro Hac Vice)
                                      Thaddeus S. Kirk (Pro Hac Vice)
                                      3 Valley Square, Suite 220
                                      Blue Bell, PA 19422
                                      215-383-0081
                                      JZielinski@delucalevine.com
                                      TKirk@delucalevine.com

                                      O’CONNOR, O’CONNOR, BRESEE &
                                      FIRST, P.C.
                                      Terence O’Connor, Esquire
                                      Bar Roll No. 501073
                                      20 Corporate Woods Boulevard
                                      Albany, NY 12211
                                      518-465-0400
                                      toconnor@oobf.com

                                      Attorneys for Plaintiff

RETURN DATE:                          Friday, February 12, 2021, at 10:00 AM
                                      Alexander Pirnie Federal Building and
                                      United States Courthouse
                                      10 Broad Street
                                      Utica, NY 13501
                                      Before Hon. David N. Hurd

SUPPORTING PAPERS:                    Plaintiff’s Response to Statement of
                                      Material Facts and Statement of Additional
                                      Material Facts; Declaration of Jeffrey M.
     Case 1:19-cv-01456-DNH-DJS Document 28 Filed 01/27/21 Page 2 of 29




                                         Zielinski, with   exhibits;       Plaintiff’s
                                         Memorandum of Law

RELIEF DEMANDED AND GROUNDS:             An Order Precluding and/or Striking the
                                         December 30, 2020 Supplemental Report of
                                         Defendant’s expert, Jamie McAllister and
                                         excluding her testimony as to the opinions
                                         expressed therein, pursuant to Federal Rule
                                         of Civil Procedure 37, the Uniform Pretrial
                                         Scheduling Order (Doc. No. 13 at ¶
                                         6(A)(iii)), and the May 28, 2020 Text Order
                                         (Doc. No. 23)

ANSWERING PAPERS:                        Pursuant to Local Rule 7.1(c), Defendant’s
                                         Reply/Opposition Brief is due not more than
                                         seven days after service of the Cross-
                                         Motion.


DATED: January 27, 2021                  Respectfully Submitted,


                                         By: s/ Jeffrey Zielinski
                                         Jeffrey M. Zielinski (Pro Hac Vice)
                                         Thaddeus S. Kirk (Pro Hac Vice)
                                         de Luca Levine
                                         3 Valley Square, Suite 220
                                         Blue Bell, PA 19422
                                         215-383-0081
                                         JZielinski@delucalevine.com
                                         TKirk@delucalevine.com

                                         Terence O’Connor, Esquire
                                         Bar Roll No. 501073
                                         O’Connor, O’Connor, Bresee & First, P.C.
                                         20 Corporate Woods Boulevard
                                         Albany, NY 12211
                                         518-465-0400
                                         toconnor@oobf.com

                                         Attorneys for Plaintiff




                                     2
      Case 1:19-cv-01456-DNH-DJS Document 28 Filed 01/27/21 Page 3 of 29




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF NEW YORK

PHILADELPHIA INDEMNITY INSURANCE
COMPANY A/S/O BALDWIN REAL ESTATE
CORP.                                                   CIVIL ACTION

                       Plaintiff,                       NO. 1:19-cv-01456 (DNH-DJS)
               v.

KATHLEEN BURKE BARKER

                       Defendant.

    PLAINTIFF’S RESPONSE TO DEFENDANT’S STATEMENT OF MATERIAL
   FACTS AND PLAINTIFF’S STATEMENT OF ADDITIONAL MATERIAL FACTS

       Pursuant to Local Rule 56.1(b), plaintiff Philadelphia Indemnity Insurance Company

a/s/o Baldwin Real Estate Corp. (“PIIC” or “Plaintiff”) respectfully submits this Response to the

Statement of Material Facts of defendant Kathleen Burke Barker (“Barker” or “Defendant”) and

Statement of Additional Material Facts.

                    RESPONSE TO STATEMENT OF MATERIAL FACTS

       1.      Admitted.

       2.      Admitted.

       3.      Denied as stated. Plaintiff’s Complaint is a document that speaks for itself and,

therefore, any characterizations thereof are denied.

       4.      Denied as stated. Plaintiff’s Complaint is a document that speaks for itself and,

therefore, any characterizations thereof are denied.

       5.      Denied as stated. Defendant’s Answer is a document that speaks for itself and,

therefore, any characterizations thereof are denied.

       6.      Denied as stated. Plaintiff’s initial disclosure is a document that speaks for itself

and, therefore, any characterizations thereof are denied.
      Case 1:19-cv-01456-DNH-DJS Document 28 Filed 01/27/21 Page 4 of 29




       7.      Denied as stated. Plaintiff’s initial disclosure and the documents attached thereto

are documents that speak for themselves and, therefore, any characterizations thereof are denied.

       8.      Denied as stated. Plaintiff’s initial disclosure and the documents attached thereto

are documents that speak for themselves and, therefore, any characterizations thereof are denied.

       9.      Denied as stated. Plaintiff’s initial disclosure and the documents attached thereto

are documents that speak for themselves and, therefore, any characterizations thereof are denied.

       10.     Denied as stated. Plaintiff’s initial disclosure and the documents attached thereto

are documents that speak for themselves and, therefore, any characterizations thereof are denied.

Plaintiff specifically denies the characterization of the amount paid as “a negotiated, agreed upon

settlement of the fire loss claim.” To the contrary, the amount paid is fully supported by the

damage documents Plaintiff produced, including but not limited to the reports of its independent

adjuster.

       11.     Denied as stated. The Uniform Pretrial Scheduling Order is a document that

speaks for itself and, therefore, any characterizations thereof are denied.

       12.     Denied as stated. The May 28, 2020 Text Order is a document that speaks for

itself and, therefore, any characterizations thereof are denied.

       13.     Denied as stated.       Plaintiff’s response to Defendant’s Interrogatories is a

document that speaks for itself and, therefore, any characterizations thereof are denied.

       14.     Denied as stated. Mr. Vieau’s report is a document that speaks for itself and,

therefore, any characterizations thereof are denied.

       15.     Denied as stated. Mr. Vieau’s report is a document that speaks for itself and,

therefore, any characterizations thereof are denied.       By way of further response, Plaintiff

expressly denies the characterization of Mr. Vieau’s report as “limited” to the cause of the fire.



                                                  2
      Case 1:19-cv-01456-DNH-DJS Document 28 Filed 01/27/21 Page 5 of 29




       16.      Denied as stated. Plaintiff’s expert disclosure is a document that speaks for itself

and, therefore, any characterizations thereof are denied.

       17.     Denied as stated. Defendant’s expert disclosure is a document that speaks for

itself and, therefore, any characterizations thereof are denied.

       18.     Denied as stated. Dr. McAllister’s report is a document that speaks for itself and,

therefore, any characterizations thereof are denied.

       19.     Denied as stated. Mr. Estep’s report is a document that speaks for itself and,

therefore, any characterizations thereof are denied.

       20.     Denied as stated. Mr. Estep’s report is a document that speaks for itself and,

therefore, any characterizations thereof are denied.

       21.     Denied as stated. Mr. Estep’s report is a document that speaks for itself and,

therefore, any characterizations thereof are denied.

       22.     Denied as stated. Plaintiff’s supplemental expert disclosure and rebuttal expert

disclosure are documents that speak for themselves and, therefore, any characterizations thereof

are denied.

       23.     Denied as stated. The referenced documents speak for themselves and, therefore,

any characterizations thereof are denied.

       24.     Denied as stated. Plaintiff admits only that, prior to the date of this filing, it has

not served any formal expert witness disclosure naming any expert other than Mr. Vieau.

Plaintiff specifically denies that it was required to disclose an expert on the issue of damages, as

set forth more fully in the accompanying Memorandum of Law.

       25.      Denied as stated. Plaintiff admits only that, prior to the date of this filing, it has

not sought an extension of time for expert witness disclosure. Plaintiff specifically denies that it



                                                  3
      Case 1:19-cv-01456-DNH-DJS Document 28 Filed 01/27/21 Page 6 of 29




was required to disclose an expert on the issue of damages, as set forth more fully in the

accompanying Memorandum of Law.

       26.     Denied as stated. Plaintiff admits only that, prior to the date of this filing, it has

not served any formal expert witness disclosure specific to the issue of damages. Plaintiff

specifically denies that it was required to disclose an expert on the issue of damages, as set forth

more fully in the accompanying Memorandum of Law.

       27.     Denied as stated. Plaintiff admits only that, prior to the date of this filing, it has

not served any formal expert witness disclosure specific to the issue of damages. Plaintiff

specifically denies that it was required to disclose an expert on the issue of damages, as set forth

more fully in the accompanying Memorandum of Law.

       28.     Denied as stated.    The May 28, 2020 Text Order is a document that speaks for

itself and, therefore, any characterizations thereof are denied.

       29.     Denied as stated. Plaintiff admits only that, prior to the date of this filing, it has

not served any formal expert witness disclosure specific to the market value of the property.

Plaintiff specifically denies that it was required to disclose an expert on the issue of damages, as

set forth more fully in the accompanying Memorandum of Law.

       30.     Denied as stated. Plaintiff admits only that, prior to the date of this filing, it has

not served any formal expert witness disclosure specific to the repair or replacement cost of the

property. Plaintiff specifically denies that it was required to disclose an expert on the issue of

damages, as set forth more fully in the accompanying Memorandum of Law. However, Plaintiff

has served reports of its independent adjuster, Christopher Vaughn, who is competent to testify

as to the issue of the repair or replacement cost of the property.

       31.     Denied as stated. Plaintiff admits only that, prior to the date of Defendant’s



                                                  4
      Case 1:19-cv-01456-DNH-DJS Document 28 Filed 01/27/21 Page 7 of 29




motion for summary judgment, Defendant did not serve any formal expert disclosure specific to

the issue of the alleged diminution in market value or the repair or replacement cost of the

property. Plaintiff specifically denies the implication that Defendant was in any way prejudiced

in her ability to serve any such disclosure or to retain an expert on such issues. Plaintiff also

specifically denies that it was required to disclose an expert on the issue of damages, as set forth

more fully in the accompanying Memorandum of Law.

                   STATEMENT OF ADDITIONAL MATERIAL FACTS

       1.      In discovery, Plaintiff produced ten reports of its independent adjuster,

Christopher Vaughn. See Declaration of Jeffrey M. Zielinski at ¶ 7 & Ex. A.

       2.      Mr. Vaughn’s reports set forth Plaintiff’s damages in painstaking detail. See id. at

¶ 8 & Ex. A.

       3.      Plaintiff’s damages total $720,375.71. See id. at ¶ 9 & Ex. A at PL001179.

       4.      Of that figure, the vast majority, $656,037.72, consists of the cost to repair the

subject property. See id. at ¶ 10 & Ex. A at PL001179.

       5.      The building damages include, among other things, demolition and cleaning;

removing and replacing affected wood framing, siding, roofing, windows, doors, mechanical,

electrical, plumbing, insulation, drywall, flooring, cabinetry, trim work and paint; replacement of

the roof system and most of the roof trusses; and replacement of framing in two apartments. See

id. at ¶ 11 & Ex. A.

       6.      Of the remainder, $23,088.35 consists of mandatory code upgrades that would not

have been necessary but for the loss, and $41,249.64 consists of lost rent. See id. at ¶ 12 & Ex.

A at PL001179.

       7.      Mr. Vaughn’s reports collectively attach hundreds of pages of supporting



                                                 5
      Case 1:19-cv-01456-DNH-DJS Document 28 Filed 01/27/21 Page 8 of 29




documents, including but not limited to photos, adjustment estimates, construction contracts and

plans, invoices from and checks to contractors, and documents supporting lost rent. See id. at ¶

13 & Ex. A.

       8.      Defendant had the opportunity to take third-party depositions of the contractors

who performed the repair work, but she chose not to do so. See id. at ¶ 14.

       9.      Defendant also had the opportunity to take discovery of Plaintiff’s insured’s

public adjuster, but she chose not to do so. See id. at ¶ 15.

       10.     Defendant also took an extensive deposition of Mr. Vaughn, totaling

approximately four hours over two days. See id. at ¶ 16 & Ex. B, C.

       11.     During the deposition, among other things, Defendant’s counsel examined Mr.

Vaughn’s reports and the supporting documents in painstaking detail. See id. at ¶ 17 & Ex. B, C.

       12.     Both the deposition and the reports also reflect that a public adjuster had been

involved in the adjustment on behalf of Plaintiff’s insured. See id. at ¶ 18 & Ex. A, B, C.

       13.     Over time, the total amount of claimed damages decreased from the amount

initially submitted by the public adjuster. See id. at ¶ 19 & Ex. A.

       14.     On December 30, 2020, Defendant served a Supplemental Report of Dr.

McAllister. See id. at ¶ 20 & Ex. D.

       15.     Although Dr. McAllister’s Supplemental Report was served on December 30,

2020, it bears a “Submission Date” of December 15, 2020. See id. at ¶ 21 & Ex. D.

       16.     Dr. McAllister’s Supplemental Report purports to rebut the findings of Plaintiff’s

expert, Daniel Vieau, as to the cause and origin of the fire giving rise to this action. See id. at ¶

22 & Ex. D.

       17.     Plaintiff served Mr. Vieau’s expert report on Defendant’s counsel on July 20,



                                                  6
        Case 1:19-cv-01456-DNH-DJS Document 28 Filed 01/27/21 Page 9 of 29




2020. See id. at ¶ 23 & Ex. E.

         18.   Pursuant to the Uniform Pretrial Scheduling Order (Doc. No. 13 at ¶ 6(A)(iii)),

rebuttal expert reports were due no later than thirty days prior to the discovery deadline. See id.

at ¶ 24 & Ex. F.

         19.   Pursuant to the Court’s May 28, 2020 Text Order (Doc. No. 23), the discovery

deadline was November 16, 2020. See id. at ¶ 25 & Ex. G.

         20.   Rebuttal expert reports were therefore due no later than October 19, 2020 (the

thirtieth day before the discovery deadline falling on a Saturday). See id. at ¶ 26 & Ex. F, G.

         21.   Dr. McAllister’s Supplemental Report was therefore served out of time. See id. at

¶ 27.

         22.   Plaintiff took the deposition of Dr. McAllister on November 11, 2020. See id. at ¶

28 & Ex. H.

         23.   It did not have the benefit of the Supplemental Report at the time. See id. at ¶ 28.

         24.   Accordingly, Plaintiff is prejudiced by the late production of the Supplemental

Report. See id.

                                      Respectfully Submitted,


                                      By: s/ Jeffrey Zielinski
                                      Jeffrey M. Zielinski (Pro Hac Vice)
                                      Thaddeus S. Kirk (Pro Hac Vice)
                                      de Luca Levine
                                      3 Valley Square, Suite 220
                                      Blue Bell, PA 19422
                                      215-383-0081
                                      JZielinski@delucalevine.com
                                      TKirk@delucalevine.com




                                                 7
    Case 1:19-cv-01456-DNH-DJS Document 28 Filed 01/27/21 Page 10 of 29




                            Terence O’Connor, Esquire
                            Bar Roll No. 501073
                            O’Connor, O’Connor, Bresee & First, P.C.
                            20 Corporate Woods Boulevard
                            Albany, NY 12211
                            518-465-0400
                            toconnor@oobf.com
                            Attorneys for Plaintiff


Dated: January 27, 2021




                                     8
Case 1:19-cv-01456-DNH-DJS Document 28 Filed 01/27/21 Page 11 of 29
Case 1:19-cv-01456-DNH-DJS Document 28 Filed 01/27/21 Page 12 of 29
Case 1:19-cv-01456-DNH-DJS Document 28 Filed 01/27/21 Page 13 of 29
Case 1:19-cv-01456-DNH-DJS Document 28 Filed 01/27/21 Page 14 of 29
   Case 1:19-cv-01456-DNH-DJS Document 28 Filed 01/27/21 Page 15 of 29




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF NEW YORK

PHILADELPHIA INDEMNITY INSURANCE
COMPANY A/S/O BALDWIN REAL ESTATE
CORP.                                         CIVIL ACTION

                Plaintiff,                    NO. 1:19-cv-01456 (DNH-DJS)
          v.

KATHLEEN BURKE BARKER

                Defendant.



        PLAINTIFF’S MEMORANDUM OF LAW IN OPPOSITION TO
DEFENDANT’S MOTION TO PRECLUDE AND FOR SUMMARY JUDGMENT AND
IN SUPPORT OF PLAINTIFF’S CROSS-MOTION TO PRECLUDE AND/OR STRIKE




                             de LUCA LEVINE
                             Jeffrey M. Zielinski (Pro Hac Vice)
                             Thaddeus S. Kirk (Pro Hac Vice)
                             3 Valley Square, Suite 220
                             Blue Bell, PA 19422
                             215-383-0081
                             JZielinski@delucalevine.com
                             TKirk@delucalevine.com

                             O’CONNOR, O’CONNOR, BRESEE & FIRST, P.C.
                             Terence O’Connor, Esquire
                             Bar Roll No. 501073
                             20 Corporate Woods Boulevard
                             Albany, NY 12211
                             518-465-0400
                             toconnor@oobf.com

                             Attorneys for Plaintiff
       Case 1:19-cv-01456-DNH-DJS Document 28 Filed 01/27/21 Page 16 of 29




                                                TABLE OF CONTENTS

PRELIMINARY STATEMENT .............................................................................................. 1

STATEMENT OF FACTS ....................................................................................................... 2

ARGUMENT............................................................................................................................. 3

          A.        Standard of Review ............................................................................................ 3

          B.        Plaintiff Is Not Required to Establish the Market Value of the Property ....... 4

          C.        Plaintiff Is Not Required to Produce Expert Testimony on Damages ............. 6

          D.        Even If Expert Testimony on Damages Is Required,
                    Plaintiff’s Independent Adjuster Can Serve As Its Expert .............................. 8

          E.        In Any Event, Defendant Challenges Only a Portion of
                    Plaintiff’s Damages .......................................................................................... 10

CROSS-MOTION TO PRECLUDE AND/OR STRIKE ....................................................... 11

CONCLUSION ....................................................................................................................... 12




                                                                   i
     Case 1:19-cv-01456-DNH-DJS Document 28 Filed 01/27/21 Page 17 of 29




                                PRELIMINARY STATEMENT

       Pursuant to Local Rule 7.1(a) and (c), Plaintiff Philadelphia Indemnity Insurance

Company a/s/o Baldwin Real Estate Corp. (“PIIC” or “Plaintiff”) respectfully submits this

Memorandum of Law in opposition to defendant Kathleen Burke Barker (“Barker” or

“Defendant”)’s Motion to Preclude and for Summary Judgment (Doc. No. 27) and in support of

Plaintiff’s Cross-Motion to Preclude and/or Strike the December 30, 2020 Supplemental Report

of Jamie McAllister.

       Plaintiff respectfully requests that the Court deny Defendant’s Motion to Preclude and for

Summary Judgment (the “Motion”). The Motion—which does not attack Plaintiff’s liability

case but rather focuses only on Plaintiff’s damages—depends almost entirely on two

presumptions: (1) that Plaintiff must establish the fair market value of the subject property and

(2) that Plaintiff is required to produce expert testimony to establish its damages. Unfortunately

for Defendant, both presumptions are fundamentally and fatally flawed, as set forth more fully

below. To the contrary, applicable law is clear that Plaintiff need not establish the property’s fair

market value when the repair or replacement cost of the property is a proper measure of

damages. In addition, Plaintiff is not required to prove its damages through expert testimony.

Even so, Defendant challenges only a portion of Plaintiff’s damages. Therefore, Defendant is

not entitled to summary judgment, and the Motion should be denied.

       In addition, Plaintiff respectfully cross-moves to preclude and/or strike the December 30,

2020 Supplemental Report of Defendant’s expert, Jamie McAllister. Despite Defendant’s heavy

reliance on Court-ordered deadlines in her Motion as a reason to preclude expert testimony on

behalf of Plaintiff, Defendant herself failed to comply with Court-ordered deadlines in

submitting a rebuttal expert report over two months late. Therefore, as set forth more fully



                                                 1
     Case 1:19-cv-01456-DNH-DJS Document 28 Filed 01/27/21 Page 18 of 29




below, the Court should preclude and/or strike McAllister’s supplemental report and exclude her

testimony as to the opinions expressed therein.

                                   STATEMENT OF FACTS

       Plaintiff respectfully refers to the Court to its Response to Defendant’s Statement of

Material Facts and its Statement of Additional Material Facts, submitted herewith.

       Briefly, this action arises from a fire that occurred at Plaintiff’s insured’s property, an

apartment building, on or about April 6, 2019. See Defendant’s Statement of Material Facts

(Doc. No. 27-13) (“SMF”) ¶¶ 1-4. Plaintiff alleges that Defendant’s negligent disposal of a

cigarette was the cause of the fire, which resulted in extensive damages. Id. ¶ 4.

       In discovery, Plaintiff produced ten reports of its independent adjuster, Christopher

Vaughn. See Plaintiff’s Statement of Additional Material Facts (“SAMF”) (submitted herewith)

¶ 1. Mr. Vaughn’s reports set forth Plaintiff’s damages in painstaking detail. See id. ¶ 2.

Plaintiff’s damages total $720,375.71.       See id. ¶ 3.     Of that figure, the vast majority,

$656,037.72, consists of the cost to repair the subject property. See id. ¶ 4. The building

damages include, among other things, demolition and cleaning; removing and replacing affected

wood framing, siding, roofing, windows, doors, mechanical, electrical, plumbing, insulation,

drywall, flooring, cabinetry, trim work and paint; replacement of the roof system and most of the

roof trusses; and replacement of framing in two apartments. See id. ¶ 5.

       Of the remainder, $23,088.35 consists of mandatory code upgrades that would not have

been necessary but for the loss, and $41,249.64 consists of lost rent. See id. ¶ 6. Mr. Vaughn’s

reports collectively attach hundreds of pages of supporting documents, including but not limited

to photos, adjustment estimates, construction contracts and plans, invoices from and checks to

contractors, and documents supporting lost rent. See id. ¶ 7. Defendant had the opportunity to



                                                  2
      Case 1:19-cv-01456-DNH-DJS Document 28 Filed 01/27/21 Page 19 of 29




take third-party depositions of the contractors who performed the repair work, as well as

Plaintiff’s insured’s public adjuster, but she chose not to do so. See id. ¶¶ 8-9.

       Defendant also took an extensive deposition of Mr. Vaughn, totaling approximately four

hours over two days. See id. ¶ 10. During the deposition, among other things, Defendant’s

counsel examined Mr. Vaughn’s reports and the supporting documents in painstaking detail. See

id. ¶ 11. Both the deposition and the reports also reflect that a public adjuster had been involved

in the adjustment on behalf of Plaintiff’s insured. See id. ¶ 12. Over time, the total amount of

claimed damages decreased from the amount initially submitted by the public adjuster. See id. ¶

13.

       For the reasons set forth herein, Defendant’s Motion, which focuses only on damages

(and does not address liability), should be denied.

                                           ARGUMENT

       A.      Standard of Review

       “The entry of summary judgment is warranted when ‘the pleadings, depositions, answers

to interrogatories, and admissions on file, together with the affidavits, if any, show that there is

no genuine issue as to any material fact and that the moving party is entitled to a judgment as a

matter of law.’” Ward v. Stewart, 286 F. Supp. 3d 321, 327 (N.D.N.Y. 2017) (Hurd, J.) (quoting

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986)) (citing Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 247 (1986)). “A fact is ‘material’ for purposes of this inquiry if it ‘might affect the

outcome of the suit under the governing law.’” Id. (quoting Anderson, 477 U.S. at 248). “A

material fact is genuinely in dispute ‘if the evidence is such that a reasonable jury could return a

verdict for the nonmoving party.’” Id. (quoting Anderson, 477 U.S. at 248) (citing Jeffreys v.

City of N.Y., 426 F.3d 549, 553 (2d Cir. 2005)).



                                                   3
     Case 1:19-cv-01456-DNH-DJS Document 28 Filed 01/27/21 Page 20 of 29




       “When summary judgment is sought, the moving party bears the initial burden of

demonstrating that there is no genuine issue of material fact to be decided with respect to any

essential element of the claim.” Id. (citing Anderson, 477 U.S. at 250 n.4). “The failure to meet

this burden warrants denial of the motion.” Id. (citing Anderson, 477 U.S. at 250 n.4). “In the

event this initial burden is met, the opposing party must show, through affidavits or otherwise,

that there is a material issue of fact for trial.” Id. (citing Anderson, 477 U.S. at 250).

       “When deciding a summary judgment motion, a court must resolve any ambiguities and

draw all inferences from the facts in a light most favorable to the nonmoving party.” Id. (citing

Jeffreys, 426 F.3d at 553). “Accordingly, summary judgment is inappropriate where ‘review of

the record reveals sufficient evidence for a rational trier of fact to find in the [non-movant’s]

favor.’” Id. (quoting Treglia v. Town of Manlius, 313 F.3d 713, 719 (2d Cir. 2002)) (citing

Anderson, 477 U.S. at 250) (alterations in original).

       B.         Plaintiff Is Not Required to Establish the Market Value of the Property

        Defendant’s Motion centers on the fatally flawed presumption that Plaintiff must

establish the fair market value of the subject property in order to recover. This presumption is

incorrect. New York law1 is clear that there are two equally acceptable measures of damage to

real property: (1) repair or replacement cost or (2) diminution in fair market value. See, e.g.,

Fisher v. Qualico Contracting Corp., 98 N.Y.2d 534, 539 (2002) (citations omitted); McDermott

v. City of Albany, 309 A.D.2d 1004, 1006 (3d Dep’t 2003); Jaklitsch v. Finnerty, 96 A.D.2d 690,

691 (3d Dep’t 1983) (citing Jenkins v. Etlinger, 55 N.Y.2d 35 (1982)).

       Under New York law, real property losses as a result of a defendant’s negligence may be

measured in different ways. Fisher, 98 N.Y.2d at 539. Generally, “when the reasonable cost of


       1
           There is no dispute that the substantive law of New York governs this diversity action.


                                                          4
      Case 1:19-cv-01456-DNH-DJS Document 28 Filed 01/27/21 Page 21 of 29




repairing the injury, or [the cost of restoration], is less than what is shown to be the diminution in

the market value of the whole property by reason of the injury, such cost of restoration is the

proper measure of damages.” Id. “On the other hand, when the cost of restoring is more than

such diminution, the latter is generally the true measure of damages.” Id. “While a plaintiff

need only introduce evidence of one measure of property damages, the availability of an

alternative measure allows a defendant to prove that ‘a lesser amount than that claimed by [a]

plaintiff will sufficiently compensate for the loss.’” Id. (quoting Jenkins, 55 N.Y.2d at 39). In

other words, the plaintiff need establish only one measure of damages, while the burden is on the

defendant to prove that some other measure is more appropriate. Jenkins, 55 N.Y.2d at 39;

Jaklitsch, 96 A.D.2d at 691. “Simply stated, the plaintiff need only present evidence as to one

measure of damages, and that measure will be used when neither party presents evidence going

to the other measure.” Jenkins, 55 N.Y.2d at 39.

        Here, Plaintiff has produced ample evidence to support one valid measure of damages,

i.e., the repair or replacement cost of the property.              Indeed, Defendant acknowledges this.

Defendant submitted with her Motion hundreds of pages of documents consisting of Mr.

Vaughn’s reports and the supporting documents. See SMF ¶¶ 8-10; SAMF ¶¶ 1-7. These

include, among other things, voluminous documents from the contractors that performed the

repair work. See SAMF ¶¶ 1-7. These contractors can be subpoenaed to testify at trial and be

subject to cross-examination. Defendant had the opportunity to take third-party depositions of

these contractors, as well as Plaintiff’s insured’s public adjuster, but chose not to do so. See id.

¶¶ 8-9.2



        2
           Although Defendant characterizes Plaintiff’s damages figure as “a negotiated, agreed upon settlement of
the fire loss claim” (see SMF ¶ 10)—with the implication that the figure is somehow unsupported and therefore
should be disregarded—there is no support for this characterization in the record. Rather, as set forth herein,

                                                        5
      Case 1:19-cv-01456-DNH-DJS Document 28 Filed 01/27/21 Page 22 of 29




        While Plaintiff has presented evidence of one measure of damages, Defendant has failed

to carry her burden of establishing an alternative measure of damages. Defendant may argue that

she was somehow prejudiced in doing so because Plaintiff did not introduce expert testimony

concerning the fair market value of the property. As set forth more fully below, however,

Plaintiff was not required to introduce expert testimony. In any event, the fact that Plaintiff did

not retain an expert to testify as to the property’s value in no way precluded Defendant from

doing so. Indeed, as set forth above, this burden was on Defendant, not Plaintiff. See Jenkins,

55 N.Y.2d at 39; Jaklitsch, 96 A.D.2d at 691.

        In the absence of an alternative measure of damages, the repair or replacement cost of the

property must govern. See Jenkins, 55 N.Y.2d at 39. Plaintiff has produced ample evidence of

such damages. Accordingly, Defendant is not entitled to summary judgment on the issue of

damages.

        C.      Plaintiff Is Not Required to Produce Expert Testimony on Damages

        Defendant’s Motion also centers on a similarly erroneous presumption that, to establish

its damages, an essential element of its case, Plaintiff is required to produce expert testimony.

New York law, however, is clear that no such requirement exists. To the contrary, damages to

real property may be established by lay testimony.           See, e.g., Tulin v. Bostic, 152 A.D.2d 887,

887-88 (3d Dep’t 1989); W.R. Haughton Training Stables, Inc. v. Miriam Farms, Inc., 118

A.D.2d 639, 640 (2d Dep’t 1986). In particular, expert testimony is not required to establish

property damages where the alleged negligence resulted in “clear-cut” injury. W.R. Haughton,

118 A.D.2d at 240. Moreover, property owners and other lay witnesses may testify as to the

value of real property.      Tulin, 152 A.D.2d at 887-88; see also Park West Mgmt. Corp. v.

Plaintiff has produced more than enough evidence in support of its damages figure to overcome summary judgment
on damages.


                                                      6
     Case 1:19-cv-01456-DNH-DJS Document 28 Filed 01/27/21 Page 23 of 29




Mitchell, 47 N.Y.2d 316, 329-30 (1979) (citing N.Y. Real Prop. Law § 235-b(3)) (both landlords

and tenants are competent to give opinion testimony concerning diminution in fair market value

of dwellings); accord United States v. 25.202 Acres of Land, 860 F. Supp. 2d 165, 182-83

(N.D.N.Y. 2010) (citations omitted) (“[A]n owner of property may testify as to its value because

the owner is presumed to have ‘special knowledge’ of the property”; concept also extends to

officers of corporate owner).

       Defendant blithely asserts that real property damages are “beyond the ken” of lay persons

and cites a variety of cases purportedly supporting the proposition that expert testimony is

therefore required to support Plaintiff’s damages. However, none of those cases is applicable

here. For example, in Design Strategy, Inc. v. Davis, the Second Circuit dealt not with real

property damages but rather with lost profits in connection with an “alleged diversion of a

corporate opportunity” by a former employee. 469 F.3d 284, 287 (2d Cir. 2006). In any event,

the Design Strategy court did not hold that expert testimony was required to support a claim of

damages. Rather, it held that an order precluding expert testimony was not prejudicial and did

not affect the outcome of the case when (unlike here) the claimant repeatedly failed to produce a

calculation of its damages and supporting documents. Id. at 298-99.

       Similarly, in In re Virtus Investment Partners, Inc., on which Defendant relies, the United

States District Court for the Southern District of New York recognized that securities class

actions like the one before it are “notably difficult and notoriously uncertain to litigate” and

found expert testimony necessary on issues of “materiality, scienter, loss causation, and

damages.” No. 15-CV-1249, 2018 WL 6333657, at *2 (S.D.N.Y. Dec. 4, 2018). However, the




                                                7
      Case 1:19-cv-01456-DNH-DJS Document 28 Filed 01/27/21 Page 24 of 29




court there was faced with a motion for attorney fees and expenses, not a summary judgment or

preclusion motion, and the case did not involve real property damages. Id. at *1.3

        Simply put, Defendant has come forth with no authority supporting her assertion that real

property damages are too complicated for lay persons to understand, therefore requiring expert

testimony. Indeed, New York courts have held exactly the opposite. See, e.g., Tulin, 152

A.D.2d at 887-88; W.R. Haughton, 118 A.D.2d at 240. This case involves clear-cut damage and

repairs to real property stemming from a fire—not a difficult concept for a lay person to

understand (as opposed to, for example, securities fraud or corporate governance).

Consequently, Defendant is not entitled to summary judgment on the basis that Plaintiff has not

disclosed an expert to testify on the subject of damages.

        D.       Even If Expert Testimony on Damages Is Required, Plaintiff’s Independent
                 Adjuster Can Serve As Its Expert

        Even if the Court were to determine that Plaintiff is required to produce expert testimony

on damages (which it should not), such a determination would not be fatal to Plaintiff’s case.

Rather, in that event, Plaintiff should be permitted to designate its independent adjuster,

Christopher Vaughn, as an expert on the issue of damages given his many years as large loss

property adjuster. Such a designation would not be prejudicial to Defendant because Defendant

is already in possession of Mr. Vaughn’s reports and took his deposition.



        3
            Nor are any of the other cases Defendant cites availing. See, e.g., Kingsway Fin. Servs., Inc. v. Price
Waterhouse-Coopers LLP, No. 03 Civ. 5560 RMB HBP, 2006 WL 1520227, at *1 (S.D.N.Y. June 1, 2006)
(requiring production of damage-related documents when plaintiff chose to rely on expert to prove damages in
securities-fraud action); N.Y. Cent. Mut. Ins. Co. v. TopBuild Home Servs., Inc., No. 2:17-cv-2051 (DRH)(AKT),
2019 WL 1791844, at *3 (E.D.N.Y. Apr. 24, 2019) (not holding expert testimony required to prove damages); De
Long v. Cnty. of Erie, 60 N.Y.2d 296, 307-08 (1983) (expert testimony allowed (not required) on value of services
of homemaker in wrongful death action); Wathne Imports, Ltd. v. PRL USA, Inc., 101 A.D.3d 83, 87 (1st Dep’t
2012) (reversing preclusion of expert testimony on future business profits related to alleged breach of product
licensing agreement); Cent. Greyhound Lines, Inc., of N.Y. v. Bonded Freightways, Inc., 193 Misc. 320, 323 (Sup.
Ct., Onondaga Cnty., 1948) (denying motion for new trial in motor vehicle accident case; no discussion of whether
experts are required to prove damages).


                                                        8
     Case 1:19-cv-01456-DNH-DJS Document 28 Filed 01/27/21 Page 25 of 29




       Federal Rule of Civil Procedure 37(c)(1) allows a court to preclude testimony or

witnesses as a sanction for failure to make disclosures “unless the failure was substantially

justified or is harmless.” Courts within the Second Circuit consider four factors in determining

whether to preclude expert testimony: “(1) the party’s explanation for the failure to comply with

the discovery order; (2) the importance of the testimony of the precluded witness; (3) the

prejudice suffered by the opposing party as a result of having to prepare to meet the new

testimony; and (4) the possibility of a continuance.”        Softel, Inc. v. Dragon Med. & Sci.

Commc’ns, Inc., 118 F.3d 955, 961 (2d Cir. 1997) (citing Outley v. City of N.Y., 837 F.2d 587,

590-91 (2d Cir. 1988)).

       The first and third Softel factors dictate that preclusion is inappropriate in this case. Most

importantly, under the third factor, Defendant suffers no prejudice if Mr. Vaughn is allowed to

serve as an expert witness. Critically, Defendant is already in possession of ten reports authored

by Mr. Vaughn on the subject of damages. In addition, Defendant took an extensive deposition

of Mr. Vaughn, totaling approximately four hours over two days. Simply put, Defendant already

is or should be aware of how Mr. Vaughn will testify at trial. As to the first factor, the only

reason Mr. Vaughn would even be designated as an expert witness would be in the event the

Court rules expert testimony is required—which it should not, as set forth above. The second

and fourth Softel factors follow this analysis. Mr. Vaughn only becomes important as an expert

witness in the event of such a ruling, and, in such event, a continuance could easily be granted—

if it is even necessary in light of the fact that Mr. Vaughn has already produced reports and given

a lengthy deposition. Therefore, even if the Court rules that expert testimony is required on

damages, preclusion is not appropriate under the circumstances.




                                                 9
     Case 1:19-cv-01456-DNH-DJS Document 28 Filed 01/27/21 Page 26 of 29




       E.      In Any Event, Defendant Challenges Only a Portion of Plaintiff’s Damages

       Finally, despite the pages Defendant dedicates to attempting to attack Plaintiff’s case on

the issue of damages, Defendant ultimately appears to challenge only a portion of Plaintiff’s

damages. As set forth in Defendant’s Statement of Material Facts, her damages expert, D.J.

Estep, purportedly found only $101,756.67 in alleged “estimating inaccuracies” in connection

with the damage documents Plaintiff submitted. See SMF ¶¶ 17, 19-20.

       Notably, Estep admitted that the estimates submitted by Plaintiff’s independent adjuster

“reflect[ed] common and typical construction and fire restoration practices and procedures.” See

Estep Report, Doc. No. 27-10 at page 71 of 154; see also id. at page 64 of 154 (“The scope of

repairs to restore this structure appear typical with common construction and fire restoration

procedures, in accordance with the information and photographs that were reviewed.”). In

addition, although Defendant’s Motion attacks Plaintiff’s claim for mandatory code upgrades,

Estep agrees that such items must be considered. See id. at page 65 of 154 (“When configuring

the scope of repairs, any code upgrades that may be needed to conform to ordinance and law

requirements, should be considered. In this building, that was constructed in 1983, new energy

requirements within New York State building codes would require upgraded insulation and

energy efficient glass for windows.”).

       Moreover, although Estep faults Plaintiff’s independent adjuster’s use of Xactimate

(insurance industry-standard estimating software) databases, he credits Plaintiff’s insured’s

public adjuster on this same point—even though the public adjuster’s estimate was higher than

that of Plaintiff’s independent adjuster. See id. at page 66 of 154 (public adjuster’s use of local

Xactimate database “is appropriate for estimating purposes because it states the geographic

region where the loss occurred and the actual date and year of the fire loss”). Estep does not



                                                10
     Case 1:19-cv-01456-DNH-DJS Document 28 Filed 01/27/21 Page 27 of 29




discredit each and every line item submitted by Plaintiff’s independent adjuster but rather

submits only a chart summarizing thirty purported “deviations.” See id. at pages 69-70 of 154.

       In other words, of the $720,375.71 in damages Plaintiff seeks to recover, $618,619.04 is

not in dispute. At most, $101,756.67 is disputed. As set forth above, Plaintiff has submitted

ample evidence to support the full measure of damages it seeks. Therefore, Defendant is not

entitled to summary judgment on the issue of Plaintiff’s damages.

                   CROSS-MOTION TO PRECLUDE AND/OR STRIKE

       In the face of her own reliance on Court-ordered deadlines as a reason to preclude expert

testimony on behalf of Plaintiff, Defendant herself failed to comply with scheduling order

deadlines when she submitted a December 30, 2020 Supplemental Report of Jamie McAllister.

The Court should therefore preclude and/or strike the Supplemental Report and exclude Dr.

McAllister’s testimony as to the opinions expressed therein.

       On December 30, 2020, Defendant served a Supplemental Report of Dr. McAllister. See

SAMF ¶ 14. Although Dr. McAllister’s Supplemental Report was served on December 30,

2020, it bears a “Submission Date” of December 15, 2020. See id. ¶ 15. Dr. McAllister’s

Supplemental Report purports to rebut the findings of Plaintiff’s expert, Daniel Vieau, as to the

cause and origin of the fire giving rise to this action. See id. ¶ 16. Plaintiff served Mr. Vieau’s

expert report on Defendant’s counsel on July 20, 2020. See id. ¶ 17.

       Pursuant to the Uniform Pretrial Scheduling Order (Doc. No. 13 at ¶ 6(A)(iii)), rebuttal

expert reports were due no later than thirty days prior to the discovery deadline. See id. ¶ 18.

Pursuant to the Court’s May 28, 2020 Text Order (Doc. No. 23), the discovery deadline was

November 16, 2020. See id. ¶ 19. Rebuttal expert reports were therefore due no later than




                                                11
     Case 1:19-cv-01456-DNH-DJS Document 28 Filed 01/27/21 Page 28 of 29




October 19, 2020 (the thirtieth day before the discovery deadline falling on a Saturday). See id. ¶

20. Dr. McAllister’s Supplemental Report was therefore served out of time. See id. ¶ 21.

       Plaintiff took the deposition of Dr. McAllister on November 11, 2020. See id. ¶ 22. It

did not have the benefit of the Supplemental Report at the time. See id. ¶ 23. Accordingly,

Plaintiff is prejudiced by the late production of the Supplemental Report.          See id. ¶ 24.

Therefore, this Court should preclude and/or strike the Supplemental Report and exclude Dr.

McAllister’s testimony as to the opinions expressed therein.

                                        CONCLUSION

       For the foregoing reasons, Plaintiff respectfully requests that this Court deny Defendant’s

Motion to Preclude and for Summary Judgment. Plaintiff further respectfully requests that this

Court grant its Cross-Motion to Preclude and/or Strike.

                                      Respectfully Submitted,


                                      By: s/ Jeffrey Zielinski
                                      Jeffrey M. Zielinski (Pro Hac Vice)
                                      Thaddeus S. Kirk (Pro Hac Vice)
                                      de Luca Levine
                                      3 Valley Square, Suite 220
                                      Blue Bell, PA 19422
                                      215-383-0081
                                      JZielinski@delucalevine.com
                                      TKirk@delucalevine.com

                                      Terence O’Connor, Esquire
                                      Bar Roll No. 501073
                                      O’Connor, O’Connor, Bresee & First, P.C.
                                      20 Corporate Woods Boulevard
                                      Albany, NY 12211
                                      518-465-0400
                                      toconnor@oobf.com
                                      Attorneys for Plaintiff


Dated: January 27, 2021

                                                12
     Case 1:19-cv-01456-DNH-DJS Document 28 Filed 01/27/21 Page 29 of 29




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF NEW YORK

PHILADELPHIA INDEMNITY INSURANCE
COMPANY A/S/O BALDWIN REAL ESTATE
CORP.                                                    CIVIL ACTION

                      Plaintiff,                         NO. 1:19-cv-01456 (DNH-DJS)
              v.

KATHLEEN BURKE BARKER

                      Defendant.

                                   CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing was served on all counsel of record

via filing on the Court’s ECF system.




                                        Respectfully Submitted,

                                        By: s/ Jeffrey Zielinski
                                        Jeffrey M. Zielinski (Pro Hac Vice)
                                        de Luca Levine
                                        3 Valley Square, Suite 220
                                        Blue Bell, PA 19422
                                        215-383-0081
                                        JZielinski@delucalevine.com


Dated: January 27, 2021
